DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/22 has been entered.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-22, the prior art does not disclose or reasonably suggest a method comprising disposing a dielectric layer on an exposed surface of the photonic wafer or of the electronic wafer; forming a first via through the dielectric layer such that the first via connects to a metal laver of the electronic wafer; forming a second via through the dielectric layer such that the second via connects to a metal layer of the photonic wafer; receiving an interposer wafer comprising a plurality of through-vias; adding the interposer wafer to the wafer assembly by bonding the interposer wafer to the dielectric layer, wherein the plurality of through-vias are coupled with first via and the second via, in combination with the remaining limitations of the claims.
a dielectric layer comprising (i) a first via through the dielectric layer such that the first via connects to a metal layer of the electronic wafer and (ii) a second via through the dielectric laver such that the second via connects to a metal laver of the photonic wafer, wherein the dielectric layer is disposed on a third surface that is one of (i) a 7258060_1Page 7PATENT Atty. Dkt. No.: 1021677US01 (105345)PS Ref. No.: CISC/CPOL1021677US (1654.105345) surface of the electronic wafer opposite the first surface or (ii) a surface of the photonic wafer opposite the second surface, in combination with the remaining limitations of the claims.
The most applicable prior art, the combined teachings of Fiorentino et al. (US 2018/0122785 A1), Patel et al. (US 2017/0139132 A1), and Nguyen et al. (US 8,842,945 B2), addressed in the Office Action mailed 1/3/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/4/22